ORMOND, J.
We do not consider it necessary to examine critically the first count of the declaration, as the demurrer is to *360both counts, and the second count is certainly good. The statute prohibits the clerk from issuing a license to marry, when the male is under twenty-one, or the female under eighteen years of age, unless “ the consent of the parent or guardian of such infant shall be personally given before the said register, or due proof made to him by the oath of at least one credible witness.” The declaration alleges that the license was issued by the register, without the consent of the plaintiff, given personally, and without due proof being made by the oath of at least one credible witness, that the plaintiff had consented to the marriage.
The objection taken is, that the employment of the copulative conjunction and, cast on the defendant the necessity of proving both modes of excuse pointed out in the statute, for issuing a license to marry an infant; but We are clearly of opinion that the objection is untenable. It was necessary for the plaintiff to negative the existence of those facts which would authorize the register to issue a license to marry the daughter of the plaintiff under the age of eighteen years, and this is done as appropriately by the term and as or. The allegation is, that neither of the facts exists which would authorize the license to issue, and this would certainly be disproved, by showing that either existed, and afford a complete justification to the clerk.
The question upon whom the burthen'of proof of negative averments, lies, in cases like the present, appears not to be precisely settled. The point was presented to this court in The State v. Gaus, [9 Porter, 633.] That was an indictment for retailing spirituous liquors, without license, and this court, after remarking upon the contrariety of decision upon the point, held, that it was incumbent on the defendant to make out his excuse by proofs.
It has, however, been repeatedly held, both in England and in this country, that where the charge imports a criminal neglect of duty, the proof of the negative averments must come from the prosecutor, unless a different rule is provided by statutue. [United States v. Hayward, 2 Gallis. 485, 500; United States v. Gooding, 12 Wheaton, 460; Commonwealth v. Stow, 1 Mass. 54.] To the same effect are many of the cases cited by the counsel of the plaintiff in error.
Under the influence of this rule of law, so well established, and so reasonable in itself, we would feel ourselves bound to hold that the onus was with the plaintiff, if the statute had not as we think *361it has, provided a different rule, as the charge here clearly imports a criminal neglect of duty on the part of the clerk. That portion of the statute authorizing marriage licenses to be issued by the register or clerk of the county court, material to this en-quiry, is as follows : “ and if the male intending to marry, be under the age of twenty one years, or the female under the age of eighteen years, the consent of the parent or guardian of such infant, shall be personally given; before the said register, or due proof made to him by the oath of at least one credible witness, (which oath the said register is hereby authorized to administer) that such parent or guardian did sign a certificate then produced, giving his consent for the celebration of such marriage; whereupon the said register shall record the consent personally given as aforesaid, and issue a license, and record the same, &c.”
The consent-then, it appears, of the parent or guardian, personally given, or the oath of a credible witness to the genuineness of a wi-itten consent, is to be made a record of the court, for no conceivable purpose, as we think, but for the protection of the clerk, and as a record, is doubtless evidence for him, at leasty>ri»ia facie, of the facts therein contained. We cannot presume, in the absence of proof, that this record was not made, but must presume, that the clerk performed the duty enjoined on him by the statute. Whether if he neglected to place the facts on record, he would be precluded from making other proof, that the consent was given, we need not now determine.
There is great reason and good sense in this provision of the statute. The parent or guardian are the persons most likely to feel incensed at such improper conduct of the clerk, and the only persons who would probably take such an interest in the matter as to commence an action for the penalty, and if they are incapacitated from doing so by being compelled to be witnesses, the statute would soon become a dead letter. Whilst on the other hand, this view of the statute affords ample protection to the clerk who conforms his conduct to the plain directions of the law.
An exception to the general rule, that hearsay is not evidence, obtains in questions of pedigree, where such testimony is received under certain restrictions. So also, the declaration of a parent as to the time of the birth of a child made ante litem motam, are after his death, admissible as evidence, upon the ground, that he must know the fact and has no motive to misrepresent it. [Berk-*362ley Peerage case, 4 Camp. 401; Rex v. Erith, 8th East, 542; Goodright v. Moss, Cowp. 591.] In England, this is considered as secondary evidence, and is therefore never admitted when the declarant is alive and can testify. [Rex v. Wedge, 5 Car. & Payne, 298; 3 Starkie on Ev. 1102.]
In the U. States some uncertainty appears to prevail as to the admission of such evidence when the declarant is alive and can testify, but the weight of authority is clearly that the declarant must be dead, or beyond the process of the court. In Elliott v. Piersol, [1 Pet. 337,] the court confine the rule to the declarations of “ aged and deceased members of the family.” That the declarant must be dead before his declarations can be given in evidence, See Chapman v. Chapman 2 Conn. 347; Waldrowv. Tuttle, 4 N. H. 371; Banert v. Day, 3 W. C. C. R. 243; 4 ib. 186; Taylor v. Hawkins, 1 McCord, 165; Leggett and Wooster v. Boyd, 3 Wend. 376.
The admission of this species of evidence has been submitted to from the necessity of the case, and to prevent the failure of justice, which would frequently happen, especially in questions of pedigree, ifthe testimony of eye witnesses were requiredto establish remote facts. Upon principle, therefore it must be consideredin the nature of secondary evidence; and to authorise its introduction it must be shown that the latter testimony is not within the power of the party to produce. The memorandum offered in evidence in this case, made by the father, of the birth of the child, long anterior to this controversy, would, if he were dead, be evidence of the fact stated in it, but we feel very clear, that both on principle and authority, it cannot be admitted, the father being alive and within the reach -of the process of the court. To permit the memorandum to be read as evidence to establish a particular fact, when the person who made it is alive, and competent to establish the fact itself, would be to overturn one of the most salutary rules of evidence — that the best evidence must be produced.
It is also open to observation that it is scarcely possible to suppose that there are not living witnesses, who could establish the fact of the age of the daughter of the plaintiff; and to permit the rule to be relaxed in this case, would be to innovate upon a most important rule without the justification of necessity, which has led to its relaxation in questions of pedigree, to prevent a fail*363ure of justice, from the difficulty, if not impossibility of proving facts of ancient date by living witnesses.
Nor is the case varied because the father who made the memorandum is plaintiff in the cause, and therefore, incompetent to testify in his own behalf. As already stated, it cannot be supposed that he is the only witness who can prove the young lady’s age; but if such be the fact, he has voluntarily disabled himself from giving testimony, and cannot ask a relaxation of the rules of evidence, the necessity for which has been caused by his own act. This principle was declared by this court in the case of Bennet v. Robinson, [3 S & P. 240] where the point was elaborately considered and the secondary evidence rejected. For this error, the judgment must be reversed, and the cause remanded.